***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  THE CARABETTA ORGANIZATION, LTD., ET AL.
         v. CITY OF MERIDEN ET AL.
                  (AC 41688)
                      Alvord, Devlin and Pellegrino, Js.

                                    Syllabus

The plaintiffs brought this action claiming that the defendant city of Meriden
   and the defendant T Co. conspired to secure the defeat of the plaintiffs’
   effort to obtain approval of a certain leaseback agreement for a fifty-
   two acre portion of certain real property that the plaintiffs had sold to
   P Co., which sought to build a power plant on the property. The lease
   agreement was to be granted subject to its being approved by the Con-
   necticut Siting Council as part of the power plant project. After P Co.
   sold the property to another entity, the Connecticut Siting Council
   approved the power plant project but rejected the leaseback agreement
   and conditioned approval of the project on the transfer of the fifty-two
   acres to the city, which thereafter redesignated the fifty-two acres as
   open space. The plaintiffs previously had brought four unsuccessful
   actions against, inter alia, T Co. and the city in federal and state court
   seeking to effectuate the lease. The trial court granted the defendants’
   motion for summary judgment, concluding that the plaintiffs’ claims
   were barred by the doctrine of res judicata. The court determined that
   the lease was the same one involved in the plaintiffs’ prior lawsuits
   against the city, in which the plaintiffs tried to force the city to recognize
   the lease, and that the only new claim against T Co. was that it orches-
   trated the defeat of the plaintiffs’ effort to obtain approval from the
   Connecticut Siting Council. The court rendered judgment for the defen-
   dants, and the plaintiffs appealed to this court, claiming that the trial
   court improperly concluded that res judicata barred their claims. Held
   that the trial court properly rendered summary judgment for the defen-
   dants, as the plaintiffs’ claims stemmed from the same agreement per-
   taining to the lease and sought redress on the basis of the same underly-
   ing factual predicate, which was the Connecticut Siting Council’s
   rejection of their efforts to effectuate the lease, and, despite the plaintiffs’
   assertion that their claims were founded on different types of conduct
   by different defendants and the different effects of that conduct, they
   had ample opportunity to bring their claims in any or all of the four prior
   actions they brought against multiple entities under multiple theories
   of liability that allegedly resulted in or stemmed from the plaintiffs’
   failure to acquire the lease of the fifty-two acres.
    Argued November 18, 2019—officially released February 25, 2020

                              Procedural History

  Action to recover damages for, inter alia, the defen-
dants’ alleged violation of state antitrust law, and for
other relief, brought to the Superior Court in the judicial
district of New Haven at Meriden and transferred to the
judicial district of Hartford, Complex Litigation Docket,
where the court, Moukawsher, J., granted the defen-
dants’ motion for summary judgment and rendered
judgment thereon, from which the plaintiffs appealed
to this court. Affirmed.
   Dominic J. Aprile, for the appellants (plaintiffs).
  Katherine E. Rule, with whom, on the brief, were
Thomas R. Gerarde and Dominick Caruso, for the
appellees (named defendant et al.).
  John R. Fornaciari, pro hac vice, with whom, on the
brief, were Daniel J. Krisch and Carl R. Ficks, Jr., for
the appellees (defendant Tilcon, Inc., et al.).
                           Opinion

   DEVLIN, J. In this case arising from a dispute that
originated more than twenty years ago, the plaintiffs,
The Carabetta Organization, Ltd., Summitwood Devel-
opment, LLC (Summitwood), and Nipmuc Properties,
LLC (Nipmuc), appeal from the summary judgment ren-
dered by the trial court in favor of the defendants, the
city of Meriden, Dominick Caruso, Tilcon, Inc., and
Tilcon Connecticut, Inc. (Tilcon). The plaintiffs claim
that the court erred in concluding that their claims were
barred by the doctrine of res judicata. We affirm the
judgment of the trial court.1
   The trial court set forth the following relevant factual
and procedural history: ‘‘Twenty-five years ago, [the
plaintiffs]2 owned a large piece of land in Meriden.
[They] wanted to dig gravel out of it prior to developing
the land. [They were] allowed to begin but then excava-
tion was blocked when a series of private lawsuits over-
turned local zoning decisions. [The plaintiffs] believed
[that] the lawsuits were the handiwork of [their] gravel
competitor and one of the defendants in this case, Til-
con. In the name of a company called Meadow Haven,
[the plaintiffs] sued Tilcon in a federal [Racketeer Influ-
enced and Corrupt Organizations Act, 18 U.S.C. § 1961
et seq.] and antitrust lawsuit, claiming there, as [they
do] here, that Tilcon orchestrated a conspiracy to keep
[the plaintiffs] out of the gravel business. [The plaintiffs]
lost. [See A. Aiudi & Sons v. Tilcon Connecticut, Inc.,
Docket No. 3:94 Civ. 1895 (AVC), slip op. 1 (D. Conn.
March 21, 1996) (adopting recommended ruling, slip
op. 21–24 (D. Conn. September 22, 1995)), aff’d, Docket
No. 96-7460, 1997 WL 50010 (2d Cir. January 17, 1997)].
   ‘‘[The plaintiffs] then sold the 845 acre property to a
company called PDC-El Paso Meriden [El Paso] under
an agreement that allowed [the plaintiffs] to lease back
fifty-two acres. The lease was to be granted subject
to one condition: that the Connecticut Siting Council
[Siting Council] approved the lease as part of the power
plant project [that] El Paso hoped to build and the Siting
Council had to approve under General Statutes § 16-
50g et seq. El Paso ultimately sold the land subject to the
lease deal to a company called Meriden Gas Turbines.
  ‘‘[The plaintiffs] pressed [their] rights . . . [and]
asked the . . . Siting Council to approve the lease-
back. Ultimately, the Siting Council approved the power
plant in 2001 but rejected the leaseback, conditioning
approval instead on the fifty-two acres being given to
Meriden.
   ‘‘The [plaintiffs] have been suing over the lease ever
since, and this case is another instance. Having failed
to get the lease effectuated by suing Meriden, El Paso,
and Meriden Gas Turbines,3 [the plaintiffs] now [sue]
Meriden and Tilcon for the loss of the lease and the
redesignation of the land on Meriden’s plan of develop-
ment. [The plaintiffs claim that] there was a conspiracy
headed by Tilcon and acted on by Meriden to secure,
among other things, [the plaintiffs’] Siting Council
defeat. The lease at issue here is the same one involved
in the prior lawsuit against Meriden, and the only thing
different here from the prior federal lawsuit against
Tilcon is the additional claim that Tilcon orchestrated
the Siting Council defeat, too.
   ‘‘With the possible exception of newer claims about
Meriden’s adoption of a development plan redesignating
the fifty-two acres for open space, the claims made
now against Meriden about the lease could have been
brought in the prior lawsuit against the city when [the
plaintiffs] tried to force Meriden to recognize the lease.
They arise from the same transaction. And [the plaintiffs
have] offered allegations, but no evidence, that shows
[that] some form of fraud or concealment prevented
[the plaintiffs] from knowing of Tilcon’s alleged interac-
tions with the city. Far from it—[the plaintiffs’] claims
about Tilcon’s behind-the-scenes efforts were the focus
of [their] prior federal lawsuit. [The plaintiffs have]
always alleged [that] Tilcon conspired against [them],
as [they do] now. [The plaintiffs’] exhibits show [that]
essentially the same witnesses and the same activities
are in play here as they have been time and again in
this multidecade assault. The only thing new is the
claim about the Siting Council against Tilcon and the
development plan in Meriden. Therefore, under the
detailed analysis of the Appellate Court’s 2011 . . .
decision [in Nipmuc Properties, LLC v. Meriden, 130
Conn. App. 806, 25 A.3d 714 (Nipmuc II), cert. denied,
302 Conn. 939, 28 A.3d 989 (2011), cert. denied, 565
U.S. 1246, 132 S. Ct. 1718, 182 L. Ed. 2d 253 (2012),
the claims against Meriden and Caruso concerning the
Siting Council are barred here by the doctrine of claim
preclusion.’’ (Footnotes added; footnotes omitted.)
Accordingly, the court granted the defendants’ motion
for summary judgment, and this appeal followed.
   ‘‘Practice Book § 17-49 provides that summary judg-
ment shall be rendered forthwith if the pleadings, affida-
vits and any other proof submitted show that there is
no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.
In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party. . . . The party moving for
summary judgment has the burden of showing the
absence of any genuine issue of material fact and that
the party is, therefore, entitled to judgment as a matter
of law. . . . The test is whether the party moving for
summary judgment would be entitled to a directed ver-
dict on the same facts. . . . Our review of the trial
court’s decision to grant the defendant’s motion for
summary judgment is plenary. . . . Additionally, the
applicability of res judicata . . . presents a question
of law over which we employ plenary review. . . .
   ‘‘The doctrine of res judicata holds that an existing
final judgment rendered upon the merits without fraud
or collusion, by a court of competent jurisdiction, is
conclusive of causes of action and of facts or issues
thereby litigated as to the parties and their privies in
all other actions in the same or any other judicial tribu-
nal of concurrent jurisdiction. . . . If the same cause
of action is again sued on, the judgment is a bar with
respect to any claims relating to the cause of action
which were actually made or which might have been
made. . . .
   ‘‘We have adopted a transactional test as a guide to
determining whether an action involves the same claim
as an earlier action so as to trigger operation of the
doctrine of res judicata. [T]he claim [that is] extin-
guished [by the judgment in the first action] includes
all rights of the plaintiff to remedies against the defen-
dant with respect to all or any part of the transaction,
or series of connected transactions, out of which the
action arose. What factual grouping constitutes a trans-
action, and what groupings constitute a series, are to
be determined pragmatically, giving weight to such con-
siderations as whether the facts are related in time,
space, origin, or motivation, whether they form a conve-
nient trial unit, and whether their treatment as a unit
conforms to the parties’ expectations or business under-
standing or usage. . . . In applying the transactional
test, we compare the complaint in the second action
with the pleadings and the judgment in the earlier
action.’’ (Citations omitted; emphasis added; internal
quotation marks omitted.) Id., 811–13.
   ‘‘Res judicata, or claim preclusion, bars not only sub-
sequent relitigation of a claim previously asserted, but
subsequent relitigation of any claims relating to the
same cause of action . . . which might have been
made. . . . [T]he appropriate inquiry with respect to
[claim] preclusion is whether the party had an adequate
opportunity to litigate the matter in the earlier pro-
ceeding . . . .’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) Id., 815.
   As noted, the conflict that gives rise to the current
action, and this appeal, has already been the subject of
three decisions by this court. In the most recent deci-
sion, Nipmuc II, on which the trial court here relied
in rendering summary judgment, this court concluded
that the plaintiffs had been afforded the opportunity to
litigate their claims regarding the lease at issue and
were thus precluded from doing so again. In Nipmuc
II, this court compared the complaint in that case to
the operative complaint in the earlier case of Nipmuc
Properties, LLC v. PDC-El Paso Meriden, LLC, 103
Conn. App. 90, 927 A.2d 978 (Nipmuc I), cert. denied,
284 Conn. 932, 934 A.2d 247 (2007), and concluded that
the claims asserted in both actions arose out of the
same transaction or series of transactions, namely, the
plaintiffs’ purported leasehold interest in the same fifty-
two acre parcel of land. Id., 813. The court in Nipmuc
II explained: ‘‘It is apparent from our review of the
record that the plaintiffs’ claims in the present action,
seeking to effectuate the turnover of their purported
leasehold interests, and their claims in Nipmuc I, seek-
ing the release of the lease from escrow, stem from
the same agreement pertaining to that lease and seek
redress on the basis of the same underlying factual
predicate, namely, the [S]iting [C]ouncil’s decision
rejecting the plaintiffs’ efforts to obtain the release of
the lease from escrow and ordering the transfer of the
fifty-two acre parcel to the defendant. Similarly, the
plaintiffs’ claim that the parties to the underlying lease
agreement intended for the lease to have operative
effect regardless of physical possession of the lease
document arises from the same common nucleus of
facts as set forth in the Nipmuc I action. . . . The
Nipmuc I action provided the plaintiffs ample opportu-
nity to raise their claim to an independent leasehold
interest, separate and apart from the escrowed lease
document considered in Nipmuc I, against Meriden Gas
Turbines, the defendant’s predecessor in interest to the
fifty-two acre parcel. . . . Moreover, a pragmatic view
of the record convinces us that the Nipmuc I action
and the present matter form a convenient trial unit,
involving a significant overlap of potential witnesses
and evidence, and that treatment as a unit would con-
form to the parties’ expectations and business under-
standing. Accordingly, because the plaintiffs’ present
claims arise from the same common nucleus of opera-
tive facts as the claims raised in Nipmuc I, and because
the plaintiffs could have raised their present claims in
the Nipmuc I action, they are now precluded from
raising such claims in the present matter. Therefore,
the court properly rendered summary judgment in this
case.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) Id., 815–16.
   Here, as in Nipmuc I and Nipmuc II, the plaintiffs’
claims again ‘‘stem from the same agreement pertaining
to [the] lease [at issue] and seek redress on the basis
of the same underlying factual predicate, namely, the
[S]iting [C]ouncil’s decision rejecting the plaintiffs’
efforts to obtain the release of the lease from escrow
and ordering the transfer of the fifty-two acre parcel
to [Meriden].’’ Id., 815. To the extent that the plaintiffs
argue that their claims in this action ‘‘are founded on
different types of conduct by different defendants and
the different effects of that conduct,’’ they cannot
escape the trial court’s conclusion that, as this court
reasoned in Nipmuc II, they have had ample opportu-
nity to bring their claims in any or all of their four
prior court actions.4 As the trial court aptly found, the
plaintiffs have already complained in court—state and
federal—against multiple entities under multiple theo-
ries of liability that allegedly resulted in or stemmed
from their failure to acquire the lease of the fifty-two
acres at issue. Accordingly, we agree with the trial court
that the plaintiffs’ claims are barred by res judicata
and, thus, that the court properly rendered summary
judgment in favor of the defendants.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Because we agree with the trial court that the plaintiffs’ claims were
barred by res judicata, we need not reach their additional claim that the
court erred in concluding that the defendants were entitled to judgment as
a matter of law because the plaintiffs failed to present sufficient evidence
to establish a prima facie case. For that same reason, we do not reach the
defendants’ claimed alternative grounds for affirmance, namely, that the
plaintiffs’ claims were barred by the statute of limitations, the Noerr-Pen-
nington doctrine; see United Mine Workers v. Pennington, 381 U.S. 657,
85 S. Ct. 1585, 14 L. Ed. 2d 626 (1965); Eastern Railroad Presidents Confer-
ence v. Noerr Motor Freight, Inc., 365 U.S. 127, 81 S. Ct. 523, 5 L. Ed. 2d
464 (1961); their lack of antitrust standing, and the lack of the requisite
statutory notice on their request for indemnification.
   2
     The trial court stated that, ‘‘because all of the [plaintiff] companies share
common leadership and management within the [Carabetta] family,’’ it would
refer to the plaintiffs collectively. For ease of reading, we do the same.
   3
     The trial court referred to and summarized three previous cases that
the plaintiffs had filed in state court as follows: ‘‘Summitwood Development,
LLC v. Roberts, 130 Conn. App. 792, 25 A.3d 721, cert. denied, 302 Conn.
942, 29 A.3d 467 (2011), cert. denied, 565 U.S. 1260, 132 S. Ct. 1745, 182 L.
Ed. 2d 530 (2012), where Summitwood sued the company that promised
the lease and its agents for failing to provide it;
   ‘‘Nipmuc Properties, LLC v. PDC-El Paso Meriden, LLC, 103 Conn. App.
90, 927 A.2d 978, cert. denied, 284 Conn. 932, 934 A.2d 247 (2007), where
Nipmuc sued Meriden and others for a court order declaring the lease to
be in effect and requiring the lease to be delivered to Nipmuc; [and]
   ‘‘Nipmuc Properties, LLC v. Meriden, 130 Conn. App. 806, 25 A.3d 714,
cert. denied, 302 Conn. 939, 28 A.3d 989 (2011), cert. denied, 565 U.S. 1246,
132 S. Ct. 1718, 182 L. Ed. 2d 253 (2012), where Nipmuc, along with Sum-
mitwood, again sued to enforce the lease and to quiet the title of the land
to recognize the lease.’’
   4
     In an apparent attempt to challenge the trial court’s conclusion that
Caruso was not in privity with the Meriden defendants in the prior actions,
the plaintiffs have done nothing more than set forth legal authority that not
all employees are in privity with their employers. In the absence of any
supporting analysis that is specific to this case or their claims against Caruso,
this claim fails.